ORDER

Respondents seek dismissal of Petitioner John Cornsilk’s claim on the grounds that he lacks standing to bring this cause of action. Respondents argue that Petitioner fails to demonstrate an injury in as required by Mayes v. Thompson, JAT-95-15 and subsequent decisions of this Court. The Court assumes jurisdiction under Article VII of the Cherokee Nation Constitution.
Petitioner seeks to challenge a legislative act of the tribal council which authorizes the Cherokee Nation to file lawsuits or legal pleadings. The legislation at issue permits the Cherokee Nation to intervene in a federal court case. Petitioner argues that he should be allowed to challenge the legislation by virtue of his citizenship in the Cherokee Nation.
The Court. FINDS that the Petitioner, John Cornsilk, has failed to show that he will suffer individualized harm because of the challenged legislation and the he, therefore lacks standing to maintain this action.
IT IS THEREFORE ORDERED that the Respondent’s Motion to Dismiss is GRANTED.